      Case 1:20-cr-00031-PLM ECF No. 1 filed 02/11/20 PageID.1 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,

               v.

AMY JO-MANSHUM JOHN,
a/k/a AMY JO JOHN,                                             INDICTMENT
a/k/a AMY JO MANSHUM JOHN,
a/k/a AMY JO MANSHUM,

                  Defendant.
_________________________________/

       The Grand Jury charges:

                                            COUNT 1
                     (Interference with Flight Crew Members and Attendants)

       On or about December 14, 2019, while aboard Allegiant Airlines Flight # 1795, an

aircraft in the special aircraft jurisdiction of the United States, on a nonstop flight from Fort

Lauderdale – Hollywood International Airport, Broward County, Florida, in the Southern District

of Florida, to Gerald R. Ford International Airport, Kent County, Michigan, in the Western

District of Michigan,

                                    AMY JO-MANSHUM JOHN,
                                        a/k/a AMY JO JOHN,
                                 a/k/a AMY JO MANSHUM JOHN,
                                     a/k/a AMY JO MANSHUM,

knowingly assaulted D.W., a flight attendant of the aircraft, and such assault interfered with the

performance of the duties of the flight attendant and lessened D.W.’s ability to perform her

duties as a flight attendant. Specifically, while the flight was in progress, defendant swung her

arm twice at D.W. to strike her.

49 U.S.C. § 46504
      Case 1:20-cr-00031-PLM ECF No. 1 filed 02/11/20 PageID.2 Page 2 of 2



                                            COUNT 2
                     (Interference with Flight Crew Members and Attendants)

       On or about December 14, 2019, while aboard Allegiant Airlines Flight # 1795, an

aircraft in the special aircraft jurisdiction of the United States, on a nonstop flight from Fort

Lauderdale – Hollywood International Airport, Broward County, Florida, in the Southern District

of Florida, to Gerald R. Ford International Airport, Kent County, Michigan, in the Western

District of Michigan,

                                   AMY JO-MANSHUM JOHN,
                                       a/k/a AMY JO JOHN,
                                a/k/a AMY JO MANSHUM JOHN,
                                    a/k/a AMY JO MANSHUM,

knowingly intimidated K.N., J.C., and B.H., flight attendants of the aircraft, and such

intimidation interfered with the performance of the duties of these flight attendants and lessened

their ability to perform their duties as flight attendants. Specifically, while the flight was in

progress, defendant was disruptive, unruly, and disobedient.

49 U.S.C. § 46504



                                               A TRUE BILL

                                               ____________________________
                                               GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


____________________________
CLAY M. WEST
Assistant United States Attorney




                                                  2
